Citation Nr: 1614883	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to June 1969 and from December 1970 to May 1990.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hypertension secondary to service-connected diabetes mellitus.   

In August 2012, a hearing was held before a decision review officer at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

By decision dated in January 2014, the Board found that new and material evidence had been received to reopen a claim of service connection for hypertension and remanded the issue for further development of the evidence.  The case was remanded again in April 2015 for further development of the evidence.  

While this issue has been developed and certified for appellate consideration, the Veteran's representative has submitted a timely notice of disagreement with actions taken by the RO in an October 2015 rating decision.  The RO has recognized the NOD and begun development of the appeal, but these issues are not yet ready for Board review.  


FINDING OF FACT

Hypertension was first manifested while the Veteran was on active duty.  


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The Veteran has claimed service connection for hypertension, which he believes is proximately due to or aggravated by his service-connected diabetes mellitus.  He has argued that he was not diagnosed with hypertension until after the diagnosis of diabetes mellitus and has pointed out that his private physician has indicated that there is a relationship.  

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2015). 

After review of the evidence, the Board finds that hypertension was first manifested and diagnosed while the Veteran was on active duty.  As such, the question of secondary service connection need not be addressed.  In this regard, review of the Veteran's service treatment records (STRs) shows no complaint or manifestation of hypertension during his first period of service.  On examination for entry into the Veteran's second period of service, his blood pressure reading was 136/70.  STRs show blood pressure readings that were within normal limits prior to November 1980.  At that time, a blood pressure reading of 130/90 was recorded.  

Review of the Veteran's STRs again shows blood pressure readings that are within normal limits in 1981, but in May 1982 a reading of 140/90 was recorded.  In May 1983 his blood pressure reading was 140/90 and in June 1983 blood pressure readings of 130/94 and 132/98 were noted. While a normal blood pressure reading of 128/78 was recorded in July 1983, a reading of 180/120 was recorded in an undated report of treatment for an unrelated disability sometime prior to May 1984.  That month a reading of 148/100 was recorded.  In June 1984, readings of 140/100 and 130/88 were noted and in October 1984 a reading of 130/89 was recorded.  A blood pressure reading of 138/94 was noted in November 1984, but a normal reading was recorded in January 1985.  On examination in June 1985, the Veteran's blood pressure was 130/90 and in April 1987, a normal reading of 132/82 was recorded.  This was followed by an elevated reading in July 1987 of 132/94.  In September 1988, a normal reading of 140/80 was noted, but on Bruce Protocol examination the following month in October 1988 the Veteran was diagnosed with mild hypertension.  On examination in March 1990 and on examination for retirement from service, the Veteran's blood pressure reading was 130/90.  

An examination was conducted by VA in August 1990.  At that time, it was reported for clinical purposes that the Veteran had been diagnosed with hypertension two years earlier.  Blood pressure readings of 120/76, 110/70, and 130/90 were recorded.  The pertinent diagnosis was rule out hypertension.  

An examination was conducted by VA in July 1994.  At that time, the Veteran's blood pressure reading 134/88.  An EKG showed a first degree AV block.  This was the diagnosis.  (Service connection has been established for a first degree AV block.)  Private and VA treatment records dated in 2005 and 2006 show a diagnosis of hypertension.  

An examination was conducted by VA in February 2014.  At that time, it was noted that the Veteran's claims folder was not available for review, but that the Veteran's electronic records were available for review.  The diagnosis was hypertension, first diagnosed in 2004-2005 per history.  The Veteran was taking medication for hypertension.  The examiner noted that the Veteran had had a diagnosis of hypertension in October 1988 and March 1989 in the STRs, but that these were not accurate according "to todays hypertension diagnostic standards."  The examiner noted that the March 1990 retirement examination showed that the Veteran only had episodic elevated blood pressure requiring no treatment was reflective of "this veteran not being diagnosed with hypertension in service in 1988-1989."  The examiner went on to note that the Veteran did not have elevated blood pressure readings and was not diagnosed with hypertension at the August 1990 VA examination.  For these reasons, it was opined that the hypertension, first diagnosed in 2004, was not related to remote episodes of elevated blood pressures on active duty.  

The record shows that the Veteran was diagnosed with hypertension, a chronic disease, during service.  While examination by VA in August 1990 did not include a confirmed diagnosis of hypertension, the record did include an elevated blood pressure reading of 130/90 and there was a diagnosis that hypertension was to be ruled out.  Although the February 2014 VA examiner found that the Veteran had only isolated elevations of blood pressure while on active duty, it was specifically noted that the Veteran's entire claims folder was not available for review.  As noted above, the Veteran had at least 12 elevated blood pressure readings from 1980 until his retirement from service in May 1990.  In this instance, the Board finds that the February 2014 examiner did not account for the entirety of the Veteran's STRs and the examination is, thus, inadequate for rating purposes.  With the resolution of reasonable doubt, the Board will not disassociate the hypertension noted while the Veteran was on active duty and that diagnosed years later.  As such, service connection for hypertension is warranted.    


ORDER

Service connection for hypertension is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


